Per Curiam.

We reject the claim that the commercial bribing statute (Penal Law, § 180.00) is unconstitutional for vagueness (see State v. Brewer, 258 N. C. 533, app. dsmd. 375 U. S. 9). The statute gives clear warning to a citizen not to offer or pay anything to another’s employee with intent to influence his conduct in relation to his employer’s affairs without the latter’s con*217sent. We find no merit to the appellant’s argument that the failure of the statute to specifically condemn “ improper ” influence is fatal (see, i.e., People v. Cilento, 2 N Y 2d 55; United States v. Kenner, 354 F. 2d 780, cert. den. 383 U. S. 958; United States v. Irwin, 354 F. 2d 192, cert. den. 383 U. S. 967).
The judgment of conviction should be affirmed.
Concur — Lupiano, J. P., Markowitz and Quinn, JJ.
Judgment of conviction affirmed.